—Determinations of respondent New York City Taxi and Limousine Commission dated May 12, 13 and 14 and June 18, 1993, revoking petitioner’s taxi driver’s license upon findings that on four occasions petitioner overcharged passengers by running a fast meter in violation of Administrative Code of City of New York § 19-507 (a) (3), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Diane Lebedeff, J.], entered on or about March 29, 1994) is dismissed, without costs.
Respondent’s determination is supported by substantial evidence including the testimony of the complainants that on each of the numerous occasions that they had taken the same cab ride in the past, they were charged fares considerably less than that charged by petitioner, and that they observed the meter and believed that it was running very fast. Respondent was not arbitrary and capricious in refusing to vacate two of the administrative findings made against petitioner in hearings at which he was not present, there being a rational basis in the record for finding that petitioner was on notice of the first hearing, and that an adjournment of the second hearing so that petitioner could go on a family trip would be too disruptive of orderly administrative processes. The penalty of license revocation is mandated by Administrative Code § 19-507 (b) (1), petitioner having been found guilty of overcharging at least three times within a 36-month period.
*222We have considered petitioner’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.